DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed on 04/20/2022, Claims 1-21, 30 and 40 have been cancelled, Claims 22-29, 31-39, 41 and newly added Claims 42-43 are pending.

Response to Arguments
Applicant’s arguments, filed 04/20/2022, with respect to the rejection(s) of claim(s) 22 under 102 in view of Giovannoli (US PGPub 2007/0068537) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Giovannoli (US PGPub 2007/0068537) in view of Markman (US PGPub 2003/0036770).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 42-43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Markman (US PGPub 2003/0036770).
Regarding Claim 42, Markman teaches a system for obtaining a plurality of micrografts from a biological tissue (Figures 4-10), comprising: 
a substrate (32; cartridge) configured to be placed on tissue (Paragraph 0080); 
a first hollow tube (20; as seen in Figures 5A; but also see 400 in Figure 10 and described in Paragraph 0137) slideably attached to the substrate (32), the first hollow tube (400) being configured to be inserted through the substrate and into the tissue to harvest a first portion of the tissue (Paragraph 0137); 
a second hollow tube slideably attached to the substrate (see Paragraph 0096-0097 in which the substrate/cartridge is resuable and new dilators be inserted in the same guide and cartridge), the second hollow tube being configured to be inserted through the substrate and into the tissue to harvest a second portion of the tissue that is different than the first portion of the tissue (see Figures 4-9 in which there are multiple positions for the different tubes), and
the first hollow tube is independently translatable from the second hollow tube (since the first tube is in the first set of dilators and the second tube is in the second new set of dilators as disclosed in Paragraph 0097, then the first and second tube are independently translatable).
Regarding Claim 43, Markman teaches the system of claim 42, further comprising: 
a first actuator configured to translate the first hollow tube (see annotated Figure 10 below); and 

    PNG
    media_image1.png
    299
    168
    media_image1.png
    Greyscale

a second actuator configured to translate the second hollow tube. (which not explicltly shown as a second actuator, the tube of Figure 10 of the new set would have its own structures and thus its own actuator).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 23, 28, 31-34, 38 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giovannoli (US PGPub 2007/0068537) in view of Markman (US PGPub 2003/0036770).
Regarding Claim 22, Giovannoli teaches a system for obtaining a plurality of micrografts from a biological tissue (Figure 6), comprising: 
a plurality of tubes (23), each comprising at least two points provided at a distal end thereof (See Figure 6 in which the cutting members (24) are oval shaped which has two pointed ends; Paragraph 0005); 
a plurality of pins (41), each provided at least partially within a corresponding central lumen of each tube (23; Figure 6); 
a plurality of supports (30, 33, 26; see Paragraphs 0048-0049; Figure 5)
wherein at least one section of each tube (23) is structured to be inserted into the biological tissue at the donor site to remove portions of the biological tissue therefrom when the at least one section of the tubes (23) is withdrawn from the donor site (Paragraph 0053), and 
wherein each pin (41) is configured to facilitate a removal of the portions of the biological tissue from each tube (Paragraph 0053).
Giovannoli fails to disclose a substrate for placement at a donor site; and a plurality of supports affixed to the substrate, wherein each tube is slidably attached to the substrate such that each tube passes through a corresponding hole of a plurality of holes provided in the substrate. In essence, Giovannoli fails to explicitly disclose a guide which is placed at the donor site to guide the plurality of tubes.
Markman teaches a device for implanting hair grafts (Paragraph 0065-0066; see Figures 5A-5B) comprising:
dilators (20) for removing/implanting tissue (Paragraph 0067), 
a substrate (36; guide) for placement at a donor site (Paragraph 0067 and Paragraph 0080)
a plurality of supports (56 and 58) affixed to the substrate (36) such that each tube/dilator passes through a corresponding hole of a plurality of holes provided in the substrate (Paragraphs 0082-0083).
Applicant’s attention is further drawn to Figures 7-8, in a separate embodiment in which the housing has holes in the end for independently guiding each dilator (112), in which element 102 is the substrate for placement at a donor site. This embodiment essentially allows element 102 to directly contact the skin of the patient (see also Paragraph 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Giovanni to include the guide/substrate teachings of Markman for the advantage that the guide can provide friction between itself and the guide such that it behaves as a stop means to prevent inadvertent movement (Paragraph 0084; Markman). Furthermore, the guide allows for the dilators/tubes to be contained in a predetermined pattern (Paragraph 0011; Markman).
Regarding Claim 23, the combination disclosed above teaches the system of claim 22, wherein Giovanni teaches further comprising at least one first actuator (43) for controllably positioning each pin (41) relative to each tube (23) (Figure 6).
Regarding Claim 28, the combination of references disclosed above teaches the system of claim 22, wherein Markman teaches an arrangement (stop means; Paragraph 0084) configured to control a position of each tube relative to the substrate (36) (see Paragraphs 0084 and 0106-0107).
Regarding Claim 31, the combination of references disclosed above teaches the system of claim 22, wherein Giovanni teaches wherein an inner diameter of the tubes is 1 mm or less (Paragraph 0043; Giovanni).
Regarding Claim 32, Giovannoli teaches a system for obtaining a plurality of micrografts from a biological tissue (Figure 6), comprising: 
a plurality of tubes (23), each comprising at least two points provided at a distal end thereof (See Figure 6 in which the cutting members (24) are oval shaped which has two pointed ends; Paragraph 0005) and having an inner diameter of 1 mm or less (Paragraph 0043; Giovanni); 
a plurality of pins (41), each provided at least partially within a corresponding central lumen of each tube (23; Figure 6), and a surface of the plurality of pins comprising a low-friction material (Paragraph 0053 states that the pins have adhesive which is a high-friction material, and thus areas which do not have a high friction material (i.e. the circumferential sides) are formed of a low-friction material); 
wherein at least one section of each tube (23) is structured to be inserted into the biological tissue at the donor site to remove portions of the biological tissue therefrom when the at least one section of the tubes (23) is withdrawn from the donor site (Paragraph 0053), and 
Giovannoli fails to disclose a substrate for placement at a donor site; and a positioning arrangement configured to control a position of each tube relative to the substrate, wherein each tube is slidably attached to the substrate such that each tube passes through a corresponding hole of a plurality of holes provided in the substrate. In essence, Giovannoli fails to explicitly disclose a guide which is placed at the donor site to guide the plurality of tubes.
Markman teaches a device for implanting hair grafts (Paragraph 0065-0066; see Figures 5A-5B) comprising:
dilators (20) for removing/implanting tissue (Paragraph 0067), 
a substrate (36; guide) for placement at a donor site (Paragraph 0067 and Paragraph 0080)
a positioning arrangement (stop means) configured to control a position of each tube relative to the substrate (Paragraph 0106)
 wherein each tube/dilator (20) is slidably attached to the substrate such that each tube passes through a corresponding hole of a plurality of holes provided in the substrate (36) (Paragraphs 0082-0083).
Applicant’s attention is further drawn to Figures 7-8, in a separate embodiment in which the housing has holes in the end for independently guiding each dilator (112), in which element 102 is the substrate for placement at a donor site. This embodiment essentially allows element 102 to directly contact the skin of the patient (see also Paragraph 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Giovanni to include the guide/substrate teachings of Markman for the advantage that the guide can provide friction between itself and the guide such that it behaves as a stop means to prevent inadvertent movement (Paragraph 0084; Markman). Furthermore, the guide allows for the dilators/tubes to be contained in a predetermined pattern (Paragraph 0011; Markman).
Regarding Claim 33 the combination of references disclosed above teaches the system of Claim 32, wherein Giovanni teaches each pin (41) is configured to facilitate a removal of the portions of the biological tissue from each tube (Paragraph 0053).
Regarding Claim 34, the combination of references disclosed above teaches the system of Claim 32, wherein Giovanni teaches a plurality of supports (30, 33, 26; see Paragraphs 0048-0049; Figure 5) and Markman teaches a plurality of supports (58 and 56; see Figures 5-5B) affixed to the substrate (36).
Regarding Claim 38 the combination of references disclosed above teaches the system of Claim 32, wherein Markman teaches wherein the plurality of holes within the substrate are provided in a 2-dimensional array (Paragraph 0082; Figures 4-5B; Markman)
Regarding Claim 39 the combination of references disclosed above teaches the system of Claim 32, wherein Markman teaches wherein the plurality of holes are configured as slats (212; Figure 8), such that multiple tubes (213) pass through a single hole (212; Figure 8; Markman).



Allowable Subject Matter
Claims 24-27, 29, 35-37, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the subject matter of Claim 24, specifically the limitation “a plurality of first actuators, each respectively affixed to one of the plurality of supports and mechanically coupled to one of the plurality of tubes with a first coupling arm.”
The prior art of record fails to disclose the subject matter of Claim 29, specifically the limitation “at least one sensor configured to detect a presence of the portion of biological tissue within at least one of the plurality of tubes”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771